                                         Case 4:19-cv-03074-YGR Document 226 Filed 01/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONALD R. CAMERON, et al.,                         Case No. 19-cv-03074-YGR (TSH)
                                   8                    Plaintiffs,
                                                                                            ORDER RE: SANCTIONS MOTION
                                   9             v.
                                                                                            Re: Dkt. No. 223
                                  10     APPLE INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court apologizes if it made any comments that caused confusion. However, a

                                  14   sanctions motion must be raised in a motion under Civil Local Rule 7 and cannot be raised in a

                                  15   joint letter brief. See Civil Local Rule 37-4(a). The motion should be directed to the

                                  16   undersigned’s attention but should be a regular motion, not a letter brief. The parties’ Joint

                                  17   Discovery Letter Brief Regarding Motion for Sanctions at ECF No. 223-3 is therefore denied

                                  18   without prejudice to Apple filing a sanctions motion under Rule 7.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: January 7, 2021

                                  22
                                                                                                    THOMAS S. HIXSON
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
